Citation Nr: 0415868	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-02 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a separate compensable rating for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from September 1951 
to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a March 2001 rating decision, the RO granted service 
connection for the veteran's tinnitus with a disability 
evaluation at 10 percent effective March 23, 2000.  The 
Board, in a November 2002 decision, denied an increase in the 
initial disability evaluation.  The veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court granted a joint motion for remand, 
and in a May 27, 2003 Order, the Court vacated that portion 
of the Board's decision which denied an initial separate 
compensable evaluation for bilateral tinnitus and remanded 
the matter for consideration of 38 C.F.R. § 4.25(b).

In a decision dated September 30, 2003, the Board again 
denied a rating in excess of 10 percent for bilateral 
tinnitus.  That decision was also appealed.  In particular, a 
joint motion for remand noted that the Board failed to 
discuss the applicability of 38 C.F.R. § 4.25(b) and its 
impact, if any, on the veteran's claim as directed by the 
Court in its May 27, 2003 Order.  In addition, the joint 
motion for remand indicated that the Board failed to provide 
the veteran notice of its intent to consider the regulatory 
changes of May 14, 2003 to Diagnostic Code 6260 and the 
General Counsel's opinion issued in May 2003 regarding 
tinnitus as required by 38 C.F.R. § 20.903(c).

After review of the record, the Board finds that a remand of 
the issues to the RO is prudent as it is apparent that the RO 
has never expressly considered the impact of 38 C.F.R. 
§ 4.25(b).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The applicability of 38 C.F.R. 
§ 4.25(b) and its impact, if any, on the 
veteran's claim should be addressed.  

2.  Development contemplated by the VCAA 
should be undertaken, including, but not 
necessarily limited to, informing the 
veteran of the provisions of the VCAA.  
In particular, the veteran should be 
informed of the laws and regulations that 
will be considered including regulatory 
changes of May 14, 2003 to Diagnostic 
Code 6260 and the General Counsel's 
opinion issued in May 2003 (VAOPGCPREC 2-
03).

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




